Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 1 of 29 Page ID #:661



  1
  2   Ronda Baldwin-Kennedy, Esq. (SB #302813)
      Jerome A. Clay, Esq. (SB #327175)
  3   LAW OFFICE OF RONDA BALDWIN-KENNEDY
  4   5627 Kanan Rd. #614
      Agoura Hills, CA 91301
  5   Phone: (951) 268-8977
  6   Fax: (702) 974-0147
      Email: ronda@lorbk.com
  7
  8   Raymond M. DiGuiseppe (SB #228457)
  9
      THE DIGUISEPPE LAW FIRM, P.C.
      4320 Southport-Supply Road, Suite 300
 10   Southport, North Carolina 28461
 11   Phone: 910-713-8804
      Fax: 910-672-7705
 12   Email: law.rmd@gmail.com
 13
      Attorneys for Plaintiffs
 14
 15                         UNITED STATES DISTRICT COURT
 16                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 17
      DONALD MCDOUGALL, et al.,                           Case No. 2:20-cv-02927-CBM
 18
 19                       Plaintiffs,
            vs.                                           MEMORANDUM OF POINTS AND
 20                                                       AUTHORITIES IN SUPPORT OF
      COUNTY OF VENTURA,                                  PLAINTIFFS’ REPLY TO
 21
      CALIFORNIA, et al.,                                 DEFENDANTS’ OPPOSITION TO
 22
                                                          PLAINTIFFS’ MOTION FOR
 23                       Defendants.                     PRELIMINARY INJUNCTION
 24
 25
 26                                                     First Amended Complaint Filed Apr. 14, 2020

 27
 28

                                                     –i–
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 2 of 29 Page ID #:662



  1                                                TABLE OF CONTENTS
  2
  3
      INTRODUCTION ................................................................................................... 1

  4   ARGUMENT ............................................................................................................ 4
  5      A. The Defendants’ Series of Unconstitutional Orders Effectively Banning
  6         All Legal Firearm and Ammunition Transfers County-wide ................... 4
  7             1.     The March 17th Order .......................................................................... 4
  8             2.     The March 20th Order .......................................................................... 4

  9
                3.     The March 31st Order........................................................................... 5
                4.     The April 20th Order ............................................................................ 6
 10
                5.     The May 7th Order................................................................................ 7
 11
 12      B. Categorical, or At Least Heightened, Constitutional Scrutiny Applies to
            Defendants’ Orders and Enforcement Practices ...................................... 10
 13
 14
         C. Plaintiffs Demonstrate a Strong Likelihood of Success ........................... 15
               1.      Defendants’ Orders Fail the Controlling Heller and Strict Scrutiny
 15
                       ................................................................................................................ 15
 16
               2.      Defendants Fail to Show Any Tailoring of the Means to Their End
 17                    ................................................................................................................ 19
 18      D. The Public Interests and Balance of Equities All Lean in Plaintiff’s Favor
 19          ....................................................................................................................... 23
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                           – ii –
                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                         DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                   CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 3 of 29 Page ID #:663



  1                                             TABLE OF AUTHORITIES
  2
                                                                  CASES
  3
      Adams & Boyle, P.C. v. Slatery, ___ F.3d ___, 2020 WL 1982210 (6th Cir. Apr.
  4     24, 2020) ................................................................................................... 11, 14, 23
  5   Ashcroft v. ACLU, 542 U.S. 656 (2004) .................................................................. 19
  6   Bauer v. Becerra, 858 F.3d 1216 (9th Cir. 2017) .................................................... 19
  7   Church of the Lukumi Babalu Aye, Inc. v. City of Hialeh, 508 U.S. 520 (1993) .... 12
  8   District of Columbia v. Heller, 554 U.S. 570 (2008) ....................................... passim
  9   Duncan v. Becerra, 265 F.Supp.3d 1106, 1136 (S.D. Cal. 2017), aff’d, 742 F.
       App’x 218 (9th Cir. 2018) .................................................................................... 23
 10
      Ezell v. City of Chicago, 651 F.3d 684 (7th Cir. 2011) ..................................... 18, 19
 11
      First Baptist Church v. Kelly, ___ F.3d.Supp ___, 2020 WL 1910021 (D. Kan.
 12     Apr. 18, 2020) ...................................................................................................... 13
 13   Gish v. Newsom (C.D.Cal. April 23, 2020), case No. 5:20-cv-00755-JGBKK ...... 13
 14   In re Abbott, 954 F.3d 772 (5th Cir. 2020) .............................................................. 14
 15   In re Salon A La Mode, __ S.W.3d ___, 2020 WL 2125844 (Tex. May 5, 2020) .. 24
 16   Jackson v. City and County of San Francisco, 746 F.3d 953, 968 (9th Cir. 2014) 18,
        19
 17
      Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11 (1905) ..................... 1, 2
 18
      Maryville Baptist Church, Inc. v. Beshear, ___ F.3d ___, 2020 WL 2111310 (6th
 19
       Cir. May 2, 2020) ................................................................................................. 12
 20   McCarthy v. Gov. Baker, D. Mass. No. 1:20-cv-10701-DPW, 2020 WL 2297278 24
 21   McDonald v. City of Chicago, 561 U.S. 742 (2010) ................................... 15, 17, 18
 22   Rhode v. Becerra, 2020 U.S. Dist. LEXIS 71893 ................................................... 25
 23   Robinson v. Attorney General, ___ F.3d ___, 2020 WL 1952370 (11th Cir. 2020)
 24     .............................................................................................................................. 11

 25
      United States v. Chovan, 735 F.3d 1127 (9th Cir. 2013) ............................ 15, 18, 19
      Walsh v. City and County of Honolulu, 423 F.Supp.2d 1094 (D. Hawaii 2006) .... 22
 26
      Ward v. Rock Against Racism, 491 U.S. 781, 800 (1989) ................................. 20, 22
 27
      Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008) ................. 24
 28

                                                           – iii –
                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                         DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                   CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 4 of 29 Page ID #:664



  1                                      OTHER AUTHORITIES
  2   Toward a Twenty-First Century Jacobson v. Massachusetts, 121 Harv. L. Rev.
  3
        1820 (2008); Goston, Jacobson v. Massachusetts at 100 Years: Police Power
        and Civil Liberties in Tension, 95 Am. J. Pub. Health 576, 580 (2005).............. 10
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                     – iv –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 5 of 29 Page ID #:665



  1                                       INTRODUCTION
  2         Defendants claim their litany of COVID-19 “Stay Well at Home” orders are
  3
      entitled to “great deference” under the framework of Jacobson v. Commonwealth of
  4
  5   Massachusetts, 197 U.S. 11 (1905), and epidemiological pragmatism, Opp. to MPI
  6   (“Opp.”) at 8, 10, 24. They portray the orders as the product of the “presumptively
  7
      lawful” “professional judgment” of the County Health Officer (Defendant Robert
  8
  9   Levin, M.D.), id. at 15, which, according to them, cannot “be reasonably
 10
      questioned,” id. at 10, n. 6, because they are “temporary, specific and tailored”
 11
 12   emergency measures “for the collective good,” id. at 1, 10—especially the now-
 13   repealed order of April 20th. But the reality is that Defendants have issued and
 14
      enforced a series of seven unconstitutional directives—its latest one issued just days
 15
 16   ago on May 7th which repealed the April 20th Order that Defendants relied upon for
 17
      their anemic opposition—without any legislative process. And, after usurping the
 18
 19
      legislative branch and process, Defendants now seek to preclude the judicial branch

 20   from properly scrutinizing their orders and enforcement actions that violate
 21
      Plaintiffs’ enumerated fundamental rights.
 22
 23         Defendants characterize Plaintiffs’ motion as a “request for a preliminary
 24
      injunction to open the firearm stores” Defendants closed. But that purposefully walks
 25
      past the fact that Defendants did not merely shutter firearm retailers; they did that,
 26
 27   and more, by broadly and completely prohibiting through criminal sanctions all
 28

                                                     –1–
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 6 of 29 Page ID #:666



  1   constitutionally protected conduct necessary to the exercise of enumerated rights.
  2
      The preliminary injunctive relief Plaintiffs seek in the instant motion is vital to
  3
  4   protecting and restoring fundamental rights, and to upholding the one fundamental
  5   rule of the Jacobson case that has direct bearing here: “[a] local enactment or
  6
      regulation, even if based on the acknowledged police powers of a state, must always
  7
  8   yield in case of conflict with the exercise by the general government of any power it
  9
      possesses under the Constitution, or with any right which that instrument gives or
 10
 11   secures.” Jacobson, 197 U.S. at 25.
 12         Defendants cannot escape two truths about their policies and the realities of
 13
      their continuing enforcement thereof: First, they completely closed all firearm and
 14
 15   ammunition retailers, through which plaintiffs and others like them must conduct
 16
      firearm and ammunition transfers, deeming them non-essential. Defendants have
 17
 18
      maintained a total ban on the exercise of fundamental, enumerated rights under their

 19   misguided policy and preference that firearms and ammunition transactions are non-
 20
      essential, rather than even trying to fulfill their minimum obligation to employ less
 21
 22   restrictive means—just like they did with other politically-favored conduct. And
 23
      second, Defendants have banned all travel inside or outside the County’s borders for
 24
      the purpose of acquiring firearms or ammunition, conduct protected under the
 25
 26   Second and Fourteenth Amendments.
 27
            Defendants fully admit the first of these realities, hanging their hats on the
 28

                                                    –2–
                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                  DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 7 of 29 Page ID #:667



  1   claim that this Court is powerless to question the judgment of the all-powerful
  2
      autocracy under Defendant Levine’s orders, and Defendant Sheriff Ayub’s
  3
  4   enforcement of them, that firearm and ammunition retailers must be closed entirely
  5   for “the collective good,” unlike hardware stores and other open places of commerce
  6
      which already have the freedom to provide goods that can be ordered online and
  7
  8   delivered directly to one’s home. They resist accepting their self-created second
  9
      truth—at least as of their last word on May 5th, when they filed their opposition to
 10
 11   Plaintiffs’ motion. But their resistance to it has been disingenuous, and now, with
 12   the issuance of their May 7th Order, they are forced to yield the last of it.
 13
            Defendants have and continue to violate their residents’ enumerated rights,
 14
 15   including those of Plaintiffs’ and Plaintiffs’ members. Defendants’ violations of the
 16
      fundamental rights at stake are clear, continuing, and inflicting irreparable harm each
 17
 18
      day their orders and enforcement practices are allowed to continue. And Defendants’

 19   policies and enforcement practices fail all forms of heightened scrutiny. To be sure,
 20
      “[t]he very enumeration of the right [to keep and bear arms] takes out of the hands
 21
 22   of government—even the Third Branch of Government—the power to decide on a
 23
      case-by-case basis whether the right is really worth insisting upon.” District of
 24
      Columbia v. Heller, 554 U.S. 570, 634 (2008).
 25
 26         Under Jacobson and the applicable prevailing Supreme Court precedents, this
 27
      Court should grant Plaintiff’s motion and issue a preliminary injunction.
 28

                                                     –3–
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 8 of 29 Page ID #:668



  1                                          ARGUMENT
  2   A. The Defendants’ Series of Unconstitutional Orders Effectively Banning All
  3       Legal Firearm and Ammunition Transfers County-wide

  4
            1.     The March 17th Order
  5
            On March 17, 2020, Defendants County of Ventura, Foley, and Levine (
  6
  7   “County Defendants”) issued an order—enforced, like all the order since, by
  8
      Defendant Sheriff William “Bill” Ayub (see, e.g., First Amended Complaint at pp.
  9
 10   15–17)—essentially       implementing        the    initial    State-wide      directives   and

 11   recommendations responding to COVID-19, supplemented by their directives that
 12
      people over a certain age shelter in place and that some types of businesses (i.e.,
 13
 14   bars, wineries, breweries, large entertainment venues, and fitness centers) close. Def.
 15
      Req. for Jud. Notice (“RJN”), Ex. 7, pp. 1–2.
 16
 17         2.     The March 20th Order
 18         On March 19th, Governor Newsom issued Executive Order N-33-20, ordering
 19
      “all individuals residing in the State of California to stay home or at their place of
 20
 21   residence except as needed to maintain continuity of operations of the federal critical
 22   infrastructure.” RJN, Ex. 8. This “critical infrastructure” was defined by the United
 23
      States Department of Homeland Security, Cybersecurity and Infrastructure Security
 24
 25   Agency (“CISA”) to include 16 types of industries, which at the time did not include
 26
      firearms or ammunition retailers. Id.; https://www.cisa.gov/identifying critical-
 27
 28   infrastructure-during-covid-19. The next day, County Defendants issued an order

                                                     –4–
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 9 of 29 Page ID #:669



  1   “supplement[ing]” their March 17th order and the Governor’s March 19th Order.
  2
            County Defendants’ March 20th Order extended the shelter-in-place directive
  3
  4   to all residents of the County and precluded, on pain of criminal liability, all forms
  5   of activity, business operation, and travel not deemed “essential.” The order
  6
      promulgated a list of activities and businesses deemed “essential.” RJN, Ex. 12, §
  7
  8   7(a) & (e), pp. 2–4. Firearms and ammunition retailers were not included by County
  9
      Defendants among their “essential” businesses. Id. The order also expressly limited
 10
 11   the forms of permissible travel outside the home—stating that travel was only
 12   allowed for purposes related to “essential” activities and businesses, caring for
 13
      certain vulnerable persons, obtaining services from educational institutions,
 14
 15   residents returning from outside the County, non-residents returning to their homes
 16
      outside the County, complying with court or law enforcement orders, and
 17
 18
      “engag[ing] in interstate commerce.” Id. at § 7(g), p. 6.

 19
            3.     The March 31st Order
 20
            On March 31st, County Defendants issued a new order for the purposes of
 21
 22   “impos[ing] new and additional limitations on the activities of persons and entities.”
 23
      RJN, Exh. 13, §§ 1, pp. 1, 13. This order further limited the definition of “essential”
 24
 25
      businesses so as to include only a specifically-enumerated list of businesses, and

 26   those “whose primary business is the sale of food, beverages, pet supplies or
 27
      household products.” It did not include firearms or ammunition retailers. Id. § 4, p.
 28

                                                     –5–
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 10 of 29 Page ID #:670



  1   2. On April 9th, County Defendants modified the list again with another order adding
  2
      certain products and service providers, like bicycle shops, real estate firms, and
  3
  4   automotive dealers—but not firearm or ammunition retailers. RJN, Ex. 14, § 4, p. 2.
  5
            4.     The April 20th Order
  6
            Then, just over three weeks after this lawsuit was first filed, on April 20th,
  7
  8   County Defendants issued an order “amend[ing] and restat[ing]” their prior orders.
  9
      RJN, Ex. 15, p. 1. This order specifically listed “Gun stores” as among the list of
 10
 11   non-essential businesses that must continue to be shuttered, id. at § 12, p. 8,
 12   expressly stating that such retailers were already required to cease operations as of
 13
      March 20th based on the order of that date, id. at § 11, p. 7 (stating that March 20,
 14
 15   2020 was “the day firearm stores were ordered to be closed by the Health Officer”).
 16
      The April 20th order created a “special allowance for completion of firearms sales”
 17
 18   such that those who had initiated a firearm (but not ammunition) purchase before

 19   March 20th could complete the transactions at the retailer on an individual
 20
      appointment basis. Id. While conceding that less restrictive alternatives were
 21
 22   available, it doubled down on the total ban and mandated that firearm and
 23
      ammunition retailers and transferors “shall remain closed to the general public.” Id.
 24
 25
            The April 20th Order also continued to expressly “prohibit” all “non-

 26   essential” travel (i.e., banning all travel except that which was related to “essential”
 27
      activities and businesses). RJN, Ex. 15, § 6, p. 3. Within this provision, the order
 28

                                                     –6–
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 11 of 29 Page ID #:671



  1   stated that it “allow[ed] for travel into or out of the County.” Id. Simultaneously, it
  2
      retained the same, separate provision in the previous orders which specifically
  3
  4   defined and limited the forms of permissible “essential” travel. Id. at § 1, p. 2.
  5
            5.     The May 7th Order
  6
            Most recently, on May 7th, the County announced “a new modified Stay Well
  7
  8   VC Health Order to align with the State of California’s four-stage framework for
  9
      reopening,” by permitting the “reopening of lower-risk businesses” beginning May
 10
 11   8th. Reply to Opp. (“Reply”), Ex. 1. In its public announcement, the County adopted
 12   the State’s classification of “lower-risk workplaces” for these purposes, as specified
 13
      in the State’s online “roadmap” for reopening (https://covid19.ca.gov/roadmap/).
 14
 15   The State’s list includes only those retail businesses capable of providing “curbside
 16
      retail,” such as “[b]ookstores, jewelry stores, toy stores, clothing stores, shoe stores,
 17
 18   home and furnishing stores, sporting goods stores, antique stores, music stores,

 19   florists” and “[s]upply chains supporting the above businesses.” Id. That same day,
 20
      County Defendants issued a new order, which became effective on May 8th. Reply,
 21
 22   Ex. 2 (“Stay Well VC – Reopening Ventura County”), § 16, p. 9. The order provides
 23
      that the April 20th is “herebly [sic] repealed and replaced,” except that all prior
 24
 25
      violations of previous orders remain prosecutable and all prior closure and cease and

 26   desist orders against people and businesses remain in effect. Id. It adopts the
 27
      Governor’s Executive Order N-33-20, issued on March 20th (“the State Stay at
 28

                                                     –7–
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 12 of 29 Page ID #:672



  1   Home Order”), as the new baseline for the County’s restrictions. Id. at p. 2. The May
  2
      7th Order “supplements” the State Stay at Home Order to specifically address certain
  3
  4   subjects, with the caveat that “[w]here a conflict exists between this Local Order and
  5   any State public health order, including the State Stay at Home Order, the more
  6
      restrictive provision controls.” Id. at p. 2, and § 14, p. 9.
  7
  8          Among the supplemental provisions are provisions stating that certain
  9
      “businesses and activities” remain precluded, such as facilities with pools, hot tubs,
 10
 11   and saunas, transient campgrounds and RV parks, and that “[o]nly retail businesses
 12   whose primary line of business qualifies as critical infrastructure under the State Stay
 13
      at Home Order may be fully open to the public; e.g., businesses whose primary
 14
 15   business is the sale of food, beverages, pet supplies, household cleaning products,
 16
      etc.” Reply, Ex. 2, §§ 8-9. While the CISA guidelines were updated on March 28,
 17
 18
      2020, to expressly include “firearm or ammunition product manufacturers, retailers,

 19   importers, distributors, and shooting ranges” as part of the “critical infrastructure
 20
      workforce,” Reply Ex. 3, and are maintained in CISA’s latest April 17th Guidance
 21
 22   Version 3.0, online at https://bit.ly/cisa3, County Defendants’ May 7th Order does
 23
      not adopt that classification of “critical infrastructure workforce.” Rather, in order
 24
      to keep firearm and ammunition retailers closed, and to prevent individuals like
 25
 26   Plaintiffs and Plaintiffs’ members from exercising their fundamental, enumerated
 27
      rights, County Defendants instead adopted the nearly two-month-old version of the
 28

                                                     –8–
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 13 of 29 Page ID #:673



  1   CISA guidelines—those issued before the CISA guidelines were updated to include
  2
      firearms and ammunition suppliers as “critical” to the basic infrastructure. Notably,
  3
  4   and to the same end, County Defendants’ removed their so-called “special
  5   allowance” for firearms transactions pre-dating March 20 and include no other such
  6
      provision permitting any such transactions to be completed. Once more, Defendants
  7
  8   go forward on many fronts but backward on firearm and ammunition transfers.
  9
            Moreover, the May 7th Order completely eliminated the two provisions in the
 10
 11   April 20th Order dealing specifically with “travel,” including the language that it
 12   “allows travel into or out of the county” and all the other provisions defining
 13
      “essential” forms of travel. Instead, the only provisions concerning the permissible
 14
 15   forms of movement outside the home are those defining “activities that the County
 16
      Health Officer deems to be essential and allowed,” which provide that people “may
 17
 18
      leave their places of residence only to perform” one of a number of specifically-

 19   enumerated “essential activities.” Reply, Ex. 2, § 11. This list of activities is defined
 20
      to include tasks “essential to … health and safety” like obtaining medical supplies
 21
 22   and healthcare, obtaining “necessary services or supplies” such as food and
 23
      “products necessary to maintain the safety, sanitation and essential operation of
 24
      places of residence,” and “otherwise carry[ing] out activities specifically permitted
 25
 26   in this Local Order,” id.—but not firearm and ammunition-related travel. Defendants
 27
      continue to target Plaintiffs’ Second Amendment rights for unfavorable treatment.
 28

                                                     –9–
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 14 of 29 Page ID #:674



  1   B. Categorical, or At Least Heightened, Constitutional Scrutiny Applies to
  2      Defendants’ Orders and Enforcement Practices

  3         It is clear that Defendants necessarily fail in their attempt to evade
  4
      constitutional scrutiny through their misapplication of Jacobson. Indeed, “the
  5
  6   fundamental law” of concern in Jacobson was far removed from the constitutional
  7
      principles at stake here. There, the 1905 Supreme Court considered only an inchoate,
  8
  9
      non-enumerated liberty interest—“the inherent right of every freeman to care for his

 10   own body and health in such way as to him seems best,” 197 U.S. at 25—long before
 11
      the evolution of modern constitutional scrutiny applied to enumerated fundamental
 12
 13   rights. It effectively applied a rational-basis-like test for legislatively-enacted
 14
      restraints on general liberty interests not specifically protected by other provisions
 15
      of the Constitution. “Supreme Court jurisprudence has progressed markedly from
 16
 17   the deferential tone of Jacobson and its progressive-era embrace of the social
 18
      compact.” Note, Toward a Twenty-First Century Jacobson v. Massachusetts, 121
 19
 20   Harv. L. Rev. 1820 (2008); Goston, Jacobson v. Massachusetts at 100 Years: Police
 21   Power and Civil Liberties in Tension, 95 Am. J. Pub. Health 576, 580 (2005).
 22
            Jacobson must be read with its historical limitations in mind. Its approach to
 23
 24   evaluating a democratically enacted, acutely focused public health rule affecting a
 25
      general interest is not a replacement for modern constitutional analysis. Rather,
 26
 27   Jacobson must be understood as having merely applied the then-applicable

 28   constitutional analysis to the generic liberty interest impacted by the legislatively

                                                     – 10 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 15 of 29 Page ID #:675



  1   enacted rule. If a specific constitutional right is at stake, then that right’s mode of
  2
      scrutiny applies. The Sixth Circuit just recognized this in Adams & Boyle, P.C. v.
  3
  4   Slatery, ___ F.3d ___, 2020 WL 1982210 (6th Cir. Apr. 24, 2020). There, the district
  5   court issued a preliminary injunction against the Tennessee governor’s COVID-19
  6
      order temporarily banning certain types of abortions as “elective” surgeries.
  7
  8   Upholding the injunction, the Sixth Circuit cautioned that “[a]ffording flexibility []
  9
      is not the same as abdicating responsibility, especially when well-established
 10
 11   constitutional rights are at stake…” 2020 WL 1982210 at *1. Importantly, it was the
 12   nature of the specific constitutional right at stake that drove the analysis. The court
 13
      held that, “bottom line … even accepting Jacobson at face value, it does not
 14
 15   substantially alter our reasoning here” because “[a]s of today, a woman’s right to a
 16
      pre-viability abortion is a part of ‘the fundamental law.’” Id. at *9. The court would
 17
 18
      “not countenance …the notion that COVID-19 has somehow demoted Roe and

 19   Casey to second-class rights, enforceable against only the most extreme and
 20
      outlandish violations.” Id. at *10. “Such a notion is incompatible not only with
 21
 22   Jacobson, but also with American constitutional law writ large.” Id.
 23
            Similarly, in Robinson v. Attorney General, ___ F.3d ___, 2020 WL 1952370
 24
      (11th Cir. 2020), both the district court and the Eleventh Circuit rejected Alabama’s
 25
 26   attempt to wield the Jacobson case as somehow dispositive in support of its COVID-
 27
      19 driven restriction on abortions. Rather, the Eleventh Circuit agreed with the
 28

                                                     – 11 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 16 of 29 Page ID #:676



  1   district court that Jacobson cannot be employed to supplant other cases applying the
  2
      specific constitutional rights at stake and the framework for protecting that right as
  3
  4   defined throughout the decades of jurisprudence since Jacobson. 2020 WL 1952370
  5   *8. Notably, the Court specifically employed the modern Roe-Casey framework to
  6
      conclude that Alabama’s COVID-19 order “impinge[d] the right to an abortion” a
  7
  8   “plain, palpable” fashion as contemplated by Jacobson. Id.
  9
            These contemporaneous cases supporting plaintiffs’ arguments and relief
 10
 11   extend beyond the abortion context. For instance, in Maryville Baptist Church, Inc.
 12   v. Beshear, ___ F.3d ___, 2020 WL 2111310 (6th Cir. May 2, 2020), the Sixth
 13
      Circuit reversed the district court’s denial of a TRO to enjoin the Kentucky
 14
 15   governor’s orders and enforcement actions shutting down worship services,
 16
      regardless whether they met or exceeded social distancing and hygiene guidelines
 17
 18
      for permitted non-religious activities during the COVID-19 pandemic. The Sixth

 19   Circuit found that the government’s orders and actions likely prohibited the free
 20
      exercise of religion in violation of the First and Fourteenth Amendments, especially
 21
 22   with respect to drive-in services. 2020 WL 211310 at *2. Again, what drove the
 23
      analysis was the nature of the specific constitutional right at stake scrutinized in the
 24
      manner required under Supreme Court precedents since the time of Jacobson. Id. at
 25
 26   *3 (citing Church of the Lukumi Babalu Aye, Inc. v. City of Hialeh, 508 U.S. 520,
 27
      553 (1993) (applying the rule that “a law that discriminates against religious
 28

                                                     – 12 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 17 of 29 Page ID #:677



  1   practices will usually be invalidated unless the law ‘is justified by a compelling
  2
      interest and is narrowly tailored to advance that interest’”). The Sixth Circuit cited
  3
  4   Jacobson merely as a historical reference for purposes of recognizing that the
  5   governor was well-intentioned in doing his best to lessen the spread of the virus, id.
  6
      at * 4, but the orders were ultimately adjudged under strict scrutiny according to the
  7
  8   nature of the right at stake—not any lesser form akin to rational basis.
  9
            And in First Baptist Church v. Kelly, ___ F.3d.Supp ___, 2020 WL 1910021
 10
 11   (D. Kan. Apr. 18, 2020), the district court ruled that Jacobson “d[id] not provide the
 12   best framework in which to evaluate the governor’s executive orders” restricting
 13
      First Amendment free exercise rights in response to COVID-19. Instead, the court
 14
 15   applied the modern-day jurisprudence on free exercise rights as the proper
 16
      framework for reviewing the orders’ constitutionality. 2020 WL 1910021 at *6.
 17
 18
            Defendants cite the opinion in Gish v. Newsom (C.D.Cal. April 23, 2020), case

 19   No. 5:20-cv-00755-JGBKK, in support of their claim to deference. Opp. at 2, 9-10.
 20
      There, Judge Bernal applied the Jacobson approach to a challenge that COVID-19
 21
 22   restrictions on public gatherings, and in particular, for religious services, violated the
 23
      right to freely exercise religion. Id. *4-5. However, this application of Jacobson was
 24
      grounded on the premise that the executive officials “are entitled to substantial
 25
 26   judicial deference and not subject to traditional constitutional scrutiny.” Id. at *4.
 27
      That premise is flawed for the reasons stated above. And, while this premise led
 28

                                                     – 13 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 18 of 29 Page ID #:678



  1   Judge Bernal to conclude that he “need not determine whether the Orders likewise
  2
      survive traditional constitutional analysis,” he nevertheless went onto to do so, rather
  3
  4   extensively, before actually resolving the matter. Id. *5-6.
  5         Defendants also cite In re Abbott, 954 F.3d 772 (5th Cir. 2020), Opp. at 8-9,
  6
      where the Fifth Circuit found fault with the district court’s issuance in part because
  7
  8   it had failed to give any consideration to Jacobson. But that case certainly doesn’t
  9
      represent a wholesale adoption of Jacobson as the controlling framework to the
 10
 11   exclusion of the relevant modern constitutional analysis. Rather, the Fifth Circuit
 12   faulted the district court on several grounds, including its more fundamental failure
 13
      to consider the essential Casey undue-burden test. Abbott at 790.
 14
 15         Both recent COVID-19 cases and the Supreme Court’s long history of
 16
      jurisprudence since Jacobson roundly support Plaintiffs’ position that Jacobson is,
 17
 18
      at most, a general approach for the exercise of legislatively-supported acts of police

 19   powers relating to public health that does not (and cannot reasonably be interpreted
 20
      to) replace the high court’s jurisprudence on enumerated constitutional rights. Just
 21
 22   as we cannot “countenance …the notion that COVID-19 has somehow demoted Roe
 23
      and Casey to second-class rights, enforceable against only the most extreme and
 24
      outlandish violations,” Adams & Boyle, 2020 WL 1982210 at *10, we cannot
 25
 26   countenance a rule granting defendants the power to demote the fundamental rights
 27
      at stake here by suspending over a century of Supreme Court jurisprudence
 28

                                                     – 14 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 19 of 29 Page ID #:679



  1   inconvenient to their preferred policies.
  2
      C. Plaintiffs Demonstrate a Strong Likelihood of Success
  3
  4         1.     Defendants’ Orders Fail the Controlling Heller and Strict
                   Scrutiny
  5
  6         The question is not, as Defendants say, whether their policies and practices
  7
      are “beyond all question, a plain, palpable invasion of rights secured by” inchoate
  8
      notions of “fundamental law” untethered from the individual rights at stake. Opp. at
  9
 10   10. Defendants’ call for deferential, rational basis-esque review is a clear invitation
 11
      to error. Thankfully this isn’t a close call, as Heller precludes such interest-balancing
 12
 13   review. 554 U.S. 570, 628, n. 27; id. at 634. The Supreme Court has made clear the
 14   Framers and ratifiers of the Fourteenth Amendment counted the right to keep and
 15
      bear arms as among those fundamental rights necessary (i.e., essential) to our system
 16
 17   of ordered liberty, McDonald v. City of Chicago, 561 U.S. 742, 778, 791 (2010), and
 18
      as a privilege and immunity of citizenship, id. at 805 (Thomas, J., concurring). Even
 19
 20   under the Ninth Circuit’s two-step test, when a regulation burdens Second

 21   Amendment rights, Heller requires it must reject rational basis review “and conclude
 22
      that some sort of heightened scrutiny must apply.” United States v. Chovan, 735 F.3d
 23
 24   1127, 1136-37 (9th Cir. 2013) (citing Heller, 554 U.S. at 628, n. 27).
 25
            Defendants wish to evade scrutiny entirely, arguing their “Stay Well at Home
 26
 27
      Order” or “Order” (which they define globally to refer to all the orders issued from

 28   March 17th through April 20th, and, we must assume, their latest one on May 7th)

                                                     – 15 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 20 of 29 Page ID #:680



  1   “does not implicate, let alone violate, an individual’s right to bear arms [sic] under
  2
      the Second Amendment,” Opp. at 1, and, even if it were “implicated,” any burden
  3
  4   imposed is “incidental” or “very small” because their Order “does not limit or
  5   regulate the ability of persons to possess firearms or what they may do with those
  6
      firearms in their homes,” Opp. at 16, 18. That argument is shockingly disingenuous.
  7
  8         Defendants repeatedly concede that the Order requires the closure of all
  9
      firearm and ammunition retailers throughout the county. Opp. at 1, 4, 14, 16, 20.
 10
 11   They also readily concede, as the language of the April 20th Order provides, that
 12   firearm retailers are the only avenue for the average law-abiding citizen, like the
 13
      Plaintiffs in this case, to lawfully acquire a firearm (and ammunition). Id. at 11
 14
 15   (citing April 20th Order, stating that all firearm “sales must be completed in-
 16
      person”). The May 7th Order does nothing to change this blanket county-wide
 17
 18
      closure given that it tellingly adopts a three-generations-old version of the CISA

 19   guidelines, and that the order itself expressly permits the operation of only
 20
      businesses whose primary services involve the sale of food, beverages, pet supplies,
 21
 22   and household cleaning products dispensable “curbside.” Reply, Ex. 2, §§ 8-9.
 23
            It cannot be questioned that Defendants’ banning all firearm and ammunition
 24
      transactions within the County on March 20th—completely, full stop—does burden
 25
 26   the fundamental right to keep and bear arms. Defendants went out of their way to
 27
      single out the right to keep and bear arms “for special—and specially unfavorable—
 28

                                                     – 16 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 21 of 29 Page ID #:681



  1   treatment,” McDonald, 561 U.S. 742, 778-79, from the very first order to their recent
  2
      repeal of the “special allowance” in the April 20th Order (good only for firearms
  3
  4   transactions initiated before March 20th)—what Defendants said was “solicitous of
  5   plaintiffs’ claimed Second Amendment rights,” Opp. at 10, 11. But Plaintiff
  6
      McDougall and all other similarly situated residents are now and once again
  7
  8   burdened with the now-familiar county-wide total ban on all firearm and ammunition
  9
      transactions. Defendants’ policies and practices create the untenable situation of
 10
 11   rendering it a crime for legally eligible, law-abiding individuals, like and including
 12   Plaintiff Garcia, who does not have a FSC or own an operable firearm, to lawfully
 13
      acquire a firearm or ammunition anywhere in the County of Ventura.1
 14
 15         Defendants’ infringements strike at the right to keep—this part notably
 16
      omitted from their characterization of the right, Opp. at 1—and bear arms for self-
 17
 18
      defense “of hearth and home,” District of Columbia v. Heller, 554 U.S. 570, 635

 19   (2008). And “[s]elf-defense is a basic right,” to be sure, “the central component” of
 20
      the Second Amendment right, and “the need for defense of self, family, and property
 21
 22
 23
 24   1
        Defendants’ further attempt to diminish the impact here by claiming it is no more
 25   burdensome than the usual delays people face, Opp. at 14, 17-18, is just absurd. First,
      the waiting period only applies to firearm transactions (not ammunition). Second,
 26   because a background check and waiting period are already imposed by the State,
 27   Defendants’ criminalizing conduct required to even start the process—now for 7,
      and going on 8, consecutive orders—unquestionably imposes a significant and
 28
      severe additional burden upon Plaintiffs’ core constitutional right.
                                                     – 17 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 22 of 29 Page ID #:682



  1   is most acute” in the home, McDonald, 561 U.S. at 767 (quoting Heller, 554 U.S.
  2
      570 at 571, 599)—where Defendants’ own orders are requiring Plaintiffs
  3
  4   McDougall, Garcia, and others like them to “shelter in place.”
  5         The right “to use arms for the core lawful purpose of self-defense,” Heller,
  6
      554 U.S. at 571, necessarily means that individuals must be able to purchase operable
  7
  8   firearms as well as the ammunition necessary to use them, Jackson v. City and
  9
      County of San Francisco, 746 F.3d 953, 968 (9th Cir. 2014) (‘“the right to possess
 10
 11   firearms for protection implies a corresponding right’ to obtain the bullets necessary
 12   to use them”’) (quoting Ezell v. City of Chicago, 651 F.3d 684, 704 (7th Cir. 2011)).
 13
      It also extends to protect related conduct, including the right “to possess and carry
 14
 15   weapons in case of confrontation.” Heller, 554 U.S. at 592. All of these rights and
 16
      protected conduct are severely burdened by Defendants’ policies and practices that
 17
 18
      eliminate all law-abiding individuals’ right and ability to acquire firearms and

 19   ammunition. The “plaintiffs are the ‘law-abiding, responsible citizens’ whose
 20
      Second Amendment rights are entitled to full solicitude” under Heller. United States
 21
 22   v. Chovan, 735 F.3d 1127 at 1138 (quoting favorably Ezell, supra, at 708).
 23
            Infringements of their right to keep and bear arms are categorically
 24
      unconstitutional, but also “fail constitutional muster” “[u]nder any of the standards
 25
 26   of scrutiny the Court has applied to enumerated constitutional rights.” Heller, 554
 27
      U.S. at 571. And while Plaintiffs maintain that categorical (and not tiered) scrutiny
 28

                                                     – 18 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 23 of 29 Page ID #:683



  1   should be employed for Defendants’ categorical ban, should the Court use tiered
  2
      scrutiny, strict scrutiny is the most appropriate form given the severe burden
  3
  4   Defendants have imposed. A “law that implicates the core of the Second Amendment
  5   right and severely burdens that right”—like defendants’ policies and practices
  6
      here—“warrants strict scrutiny.” Bauer v. Becerra, 858 F.3d 1216, 1222 (9th Cir.
  7
  8   2017) (quoting United States v. Chovan, 735 F.3d 1127 at 1138). Under Ninth
  9
      Circuit precedent, intermediate scrutiny is only appropriate when, unlike here, the
 10
 11   government action “does not implicate a core Second Amendment right, or does not
 12   place a substantial burden on the Second Amendment right,” Jackson, 746 F.3d at
 13
      961). But Defendants’ policies and practices fail intermediate scrutiny, too.
 14
 15
            2.     Defendants Fail to Show Any Tailoring of the Means to Their End
 16
            Even intermediate scrutiny demands that the government bear the burden of
 17
 18   proving less restrictive alternatives do not exist or would be inadequate. Ashcroft v.

 19   ACLU, 542 U.S. 656, 669 (2004). “It is not enough for the Government to show that
 20
      [its chosen action] has some effect.” Id. It must prove that any substantially less
 21
 22   restrictive alternatives would be less effective or ineffective. Id. This same
 23
      evidentiary burden must apply with equal force in Second Amendment cases, where
 24
 25
      equally fundamental rights are similarly at stake. See e.g., Ezell, 651 F.3d at 706–07

 26   (“Both Heller and McDonald suggest that First Amendment analogues are more
 27
      appropriate, and on the strength of that suggestion, we and other circuits have already
 28

                                                     – 19 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 24 of 29 Page ID #:684



  1   begun to adapt First Amendment doctrine to the Second Amendment context”)
  2
      (citing Heller, 554 U.S. at 582, 595, 635; McDonald, 130 S.Ct. at 3045).
  3
  4         Here, Defendants have made absolutely no effort to demonstrate they even
  5   considered less restrictive alternatives, much less that any such alternatives would
  6
      be ineffective or inadequate. They fail to even claim any evidence exists that would
  7
  8   support this total ban as necessary, or even useful, in promoting the generic public
  9
      interest supposedly being pursued. Instead, they entirely bypass the topic, resting
 10
 11   their case chiefly on the notion that their orders are “presumptively lawful regulatory
 12   measures” subject to virtually total deference under Jacobson or, alternatively, on
 13
      the notion that their orders are subject at most to intermediate scrutiny which is
 14
 15   equally satisfied because any burden is “very small.” Defendants’ claims are bunk.
 16
            Even under intermediate scrutiny, a court must ensure that “the means chosen
 17
 18
      are not substantially broader than necessary to achieve the government’s interest.”

 19   Ward v. Rock Against Racism, 491 U.S. 781, 800 (1989). Here too, Defendants make
 20
      no serious attempt to demonstrate any effort at such tailoring was ever made. This is
 21
 22   not surprising given that primary basis for Defendants’ conclusory assertion that the
 23
      orders are “specific and tailored” to control the spread of COVID-19 is the set of
 24
      now-repealed orders containing the provisions about permissible “travel” and a
 25
 26   “special allowance” for certain firearms transactions, which Defendants claim had
 27
      the effect of reducing any constitutional burden to little or nothing. But regardless,
 28

                                                     – 20 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 25 of 29 Page ID #:685



  1   the fact remains that Defendants have failed demonstrate the necessary tailoring.
  2
            Defendants’ attempt to counter Plaintiffs’ right-to-travel claim fails, and hard,
  3
  4   essentially for all the same reasons. The primary basis for Defendants’ argument
  5   (that little to no burden exists) is language in the now-repealed April 20th Order
  6
      providing that residents may “travel into or out of the County,” travel while “engaged
  7
  8   in interstate commerce,” and do “pleasure driving.” Opp. at 6. Defendants construe
  9
      this language to mean residents are free to “leav[e] Ventura County to purchase a
 10
 11   gun elsewhere,” outside the County or the State, arguing this language negates any
 12   constitutional concerns regarding the right to travel. Opp. at 1, 11-12, 20-21.
 13
      That(still-insufficient) language is now gone, and with it went Defendants’ entire
 14
 15   argument; the new May 7th Order specifically restricts residents’ mobility, in
 16
      declaring they “may leave” their homes only to perform one of the specifically-
 17
 18
      enumerated “essential activities.” Reply, Ex. 2, § 11. Defendants have repeatedly

 19   argued firearm and ammunition businesses are not necessary, and that their operation
 20
      would “undermine” the purposes of their orders. See Opp. at 1, 4, 14, 16, 20.
 21
 22         Defendants’ orders are designed to and do keep people bound to their homes
 23
      so as to preclude any travel—within the County, between counties, and outside the
 24
      State—for purposes of acquiring firearms or ammunition. See Opp. at 20 (“The
 25
 26   stated goal of the Stay Well at Home Order is to keep as many people in their homes
 27
      as possible.”) With all firearm and ammunition retailers forced closed by
 28

                                                     – 21 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 26 of 29 Page ID #:686



  1   Defendants, their further restriction compounds the severe burden upon the
  2
      constitutional right to travel. Such burdens must also be assessed with strict scrutiny.
  3
  4   Walsh v. City and County of Honolulu, 423 F.Supp.2d 1094, 1101 (D. Hawaii 2006)
  5   (“Where a state law sufficiently burdens the right to travel, the court applies a strict
  6
      scrutiny analysis, requiring the law to be necessary to further a compelling state
  7
  8   interest.”) The government must bear the burden of proving less restrictive
  9
      alternatives do not exist or would be inadequate. Ashcroft, 542 U.S. at 669. As with
 10
 11   the burdens on the right to keep and bear arms, Defendants make no attempt at any
 12   such showing, or even that “the means chosen are not substantially broader than
 13
      necessary,” Ward v. Rock Against Racism, 491 U.S. at 800.
 14
 15         Defendants simply cannot support their orders, or carry their burden, under
 16
      any form of real heightened scrutiny. There is no reason why less restrictive
 17
 18
      alternatives—like those used for retail settings Defendants consider “essential”—

 19   cannot be applied to firearm and ammunition retailers. Transactions for firearms and
 20
      ammunition involves no discernably different or additional risks than those present
 21
 22   in the many permissible transactions. Firearm and ammunition transfers can be
 23
      conducted just as safely with the same basic protocols as with the purchase of food
 24
      and household supplies. In fact, unlike in other settings Defendants have and
 25
 26   continue to allow to operate—like grocery and hardware stores, where the products
 27
      are on shelves and open to anyone’s touch at any time—the primary inventory kept
 28

                                                     – 22 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 27 of 29 Page ID #:687



  1   in firearm retailers (i.e., firearms and ammunition) is required to be kept under strict,
  2
      limited-access controls that inherently minimize customer contact with the products.
  3
  4         By closing off all sales of and access to firearms and ammunition—especially
  5   given the lack of any need to do so in pursuit of their stated goals—Defendants have
  6
      made an impermissible and unconstitutional policy choice. See Heller, 554 U.S. at
  7
  8   636 (“the enshrinement of constitutional rights necessarily takes certain policy
  9
      choices off the table”).
 10
 11    D. The Public Interests and Balance of Equities All Lean in Plaintiff’s Favor
 12         “[I]t is always in the public interest to prevent violation of a party’s
 13   constitutional rights,” Adams & Boyle, P.C., 2020 WL 1982210 at *12, just as “[t]he
 14
      public interest favors the exercise of Second Amendment rights by law-abiding
 15
 16   responsible citizens,” Duncan v. Becerra, 265 F.Supp.3d 1106, 1136 (S.D. Cal.
 17
      2017), aff’d, 742 F. App’x 218 (9th Cir. 2018). Defendants’ only argument is another
 18
 19
      of their conclusory assertions, that “there is no constitutional violation, and thus no

 20   irreparable harm,” based on their same terminally ill analysis—again, with not one
 21
      iota of proof as to why this is supposedly the case. Opp. at 22.
 22
 23         It’s the essentially the same with Defendants’ “balance of equities” argument:
 24
      they portend “dire” consequences to the public health should firearm and
 25
      ammunition sales be allowed to ensue. Opp. at 22. Why? Again, no one knows, and
 26
 27   defendants don’t (or won’t) say. The only novel thing Defendants otherwise do here
 28

                                                     – 23 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 28 of 29 Page ID #:688



  1   is butcher and misapply Winter v. Natural Resources Defense Council, Inc., 555 U.S.
  2
      7 (2008). In Winter, the Supreme Court undid a preliminary injunction against the
  3
  4   Navy’s submarine warfare training practices based on the balance of equities. Opp.
  5   at 23-24. In that very different case, “[f]or the plaintiffs [a group of marine mammal
  6
      researchers], the most serious possible injury would be harm to an unknown number
  7
  8   of the marine mammals that they study and observe.” Winter, at p. 26. “In contrast,
  9
      forcing the Navy to deploy an inadequately trained antisubmarine force jeopardizes
 10
 11   the safety of the fleet.” Id. The harm to Plaintiffs here is not imaginary; it is real,
 12   substantial, and heavily outweighs Defendants’ entirely unsubstantiated claims.
 13
            “Any government that has made the grave decision to suspend the liberties of
 14
 15   a free people during a health emergency should welcome the opportunity to
 16
      demonstrate—both to its citizens and to the courts—that its chosen measures are
 17
 18
      absolutely necessary to combat a threat of overwhelming severity.” In re Salon A La

 19   Mode, __ S.W.3d ___, 2020 WL 2125844 (Tex. May 5, 2020). “The government
 20
      should also be expected to demonstrate that less restrictive measures cannot
 21
 22   adequately address the threat.” Id. None of that has been offered here. Notably,
 23
      Massachusetts’ failure to make such a showing in support of its governor’s similar
 24
      COVID-19 order, halting firearms and ammunition retail transactions statewide, led
 25
 26   to a preliminary injunction against that order just a few days ago. McCarthy v. Gov.
 27
      Baker, D. Mass. No. 1:20-cv-10701-DPW, 2020 WL 2297278.
 28

                                                     – 24 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 37 Filed 05/12/20 Page 29 of 29 Page ID #:689



  1         Constitutional rights “are enshrined with the scope they were understood to
  2
      have when the people adopted them, whether or not future legislatures”—or public
  3
  4   health officials, or counties, or county sheriffs—“or (yes) even future judges think
  5   that scope too broad.” Heller, 554 U.S. 570, 634-35. Indeed, the Second Amendment
  6
      elevates “above all other interests the right of law-abiding, responsible citizens to
  7
  8   use arms in defense of hearth and home.” Id. Defendants’ remarkably weak and
  9
      disingenuous arguments in favor of their continuing enforcement of unconstitutional
 10
 11   policies ultimately just bolster the case for the necessary and proper injunctive relief
 12   Plaintiffs were forced to seek here. “Keeping vigilant is necessary in both bad times
 13
      and good, for if we let these rights lapse in the good times, they might never be
 14
 15   recovered in time to resist the next appearance of criminals, terrorists, or tyrants.”
 16
      Rhode v. Becerra, 2020 U.S. Dist. LEXIS 71893 at *107. That vigilance requires
 17
 18
      restoring the status quo ante pending a decision on the merits in this case. For these

 19   reasons, and those set forth in their operative complaint and moving papers, Plaintiffs
 20
      respectfully request this Court issue a preliminary injunction.
 21
 22   Dated: May 12, 2020
 23
                                                  /s/ Ronda Baldwin-Kennedy
 24                                               Ronda Baldwin-Kennedy
 25
                                                  /s/ Raymond DiGuiseppe
 26                                               Raymond DiGuiseppe
 27
                                                  Attorneys for Plaintiffs
 28

                                                     – 25 –
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ REPLY TO
                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
